Citation Nr: 1604408	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  06-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected residuals of subtotal gastrectomy and vagotomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).
		

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1955 to July 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before a Veterans Law Judge who is no longer with the Board in May 2008.  The Veterans Law Judge who conducts a hearing must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2015).  When a circumstance such as in this case occurs, the Board notifies the Veteran that he or she has a right to an additional hearing.  The Veteran then has thirty days to request a hearing, before a new Veterans Law Judge, who would then decide the case.

No such notification to the Veteran is associated with the claims file.  However, in
April 2011, in response to a notice that his appeal had been advanced on the docket, the Veteran submitted a statement to the Board requesting a videoconference hearing as soon as possible.  As such, the Board found that no additional notice to the Veteran was necessary as the Veteran made clear his desire for a new Board hearing.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of this hearing is associated with the claims file.

This case was previously before the Board in August 2008, September 2011, and February 2012 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay with respect to the issues on appeal, another remand is necessary in order to fairly decide the Veteran's claim.  In this regard, the Board observes that the most recent VA examination conducted in November 2014 determined that the Veteran had mild symptoms, related to a few hours after he eats if he bends over or lies down.  The examination revealed that at that time the Veteran was not anemic.  The Board notes that the Veteran's VA treatment records document that the Veteran has a medical history of pernicious anemia and hypokalemia (low potassium).  It is unclear from the record whether these disorders are related to the Veteran's service-connected residuals of subtotal gastrectomy and vagotomy.  The examiner did not address this evidence in the examination report.  The examiner also found it significant to note that the Veteran's primary care physician referred the Veteran for an upper endoscopy (EGD), but he refused to take the test.  The Veteran asserts that he was unaware that he was referred for an EGD.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination to include any tests deemed necessary by the examiner and medical opinion.  

The Veteran's TDIU claim is inextricably intertwined with the increased rating claim being remanded herein.  New information obtained from the VA examination for residuals of subtotal gastrectomy and vagotomy could produce further evidence regarding the Veteran's claim for TDIU, thereby affecting the adjudication of such claim.  Thus, adjudication of the TDIU claim must be deferred as the Board is remanding the increased rating claim for residuals of subtotal gastrectomy and vagotomy for further development.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to
38 C.F.R. § 20.900(c) (2011) Expedited handling is requested.)
1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist to determine the severity of the Veteran's residuals of subtotal gastrectomy and vagotomy.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests to include an EGD that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  
Based on the examination and review of the record for the entire claims period (from September 2004 to the present), the examiner should address the following: 

a. The examiner should document the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should specifically discuss whether the Veteran's residuals of subtotal gastrectomy and vagotomy is productive of severe symptoms and associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, weight loss, malnutrition, and anemia.  

With respect to the question of whether the Veteran's residuals of subtotal gastrectomy and vagotomy include anemia and malnutrition, the examiner is asked to address the VA treatment records that document that the Veteran has a history of pernicious anemia and hypokalemia. 

b. The examiner must also evaluate and document any residuals of scar, nerve, and muscle disorders due to the subtotal gastrectomy and vagotomy.

As to the reported scars, the examiner must comment on the size of the scars and whether the scars are deep, cause limited motion, unstable, associated with the underlying soft tissue damage, and/or are painful on examination.

With respect to the alleged residual nerve disability, the examiner must comment on what nerve(s) is affected that may be a residual of the Veteran's surgery and whether the impairment of the nerve(s) may be categorized as mild, moderate, or severe. 

As to any residual muscle disability identified, the examiner must comment on what muscle is impacted and whether the disability may be classified as slight, moderate, moderately severe, or severe.

c. The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected residuals of subtotal gastrectomy and vagotomy consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

